                Case 19-11292-JTD             Doc 365        Filed 07/30/19       Page 1 of 36




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :       Chapter 11
                                                             :
Insys Therapeutics, Inc., et al.                             :       Case No. 19-11292 (KG)
                                                             :
                  Debtors.1                                  :       (Jointly Administered)
                                                             :
------------------------------------------------------------ x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On June 10, 2019 (the “Petition Date”), Insys Therapeutics, Inc. (“Insys Therapeutics”) and its
affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”) each commenced a voluntary case under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). The Debtors are authorized to operate their
business and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has been
made in these chapter 11 cases. The Debtors’ chapter 11 cases are being jointly administered for
procedural purposes only under case number 19-11292 (KG) pursuant to Rule 1015(b) of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                   OVERVIEW OF GLOBAL NOTES

Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These Global Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements
(the “Global Notes”) pertain to, and are incorporated by reference in, each Debtor’s Schedules
and Statements and set forth the basis upon which the Schedules and Statements are presented.
These Global Notes comprise an integral part of the Schedules and Statements and should
be referred to and considered in connection with any review of the Schedules and Statements.
The Global Notes are in addition to any specific notes contained in any Debtor’s Schedules or
Statements. Information in the Schedules and Statements is presented as of the Petition Date and
on an individual Debtor-by-Debtor basis, in each case unless otherwise noted. Disclosure of
information in one Schedule, Statement, exhibit, or continuation sheet, even if incorrectly placed,


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); IPSC, LLC (6577); Insys
Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); IPT 355, LLC (0155); and Insys Pharma, Inc.
(9410). The Debtors’ mailing address is 410 S. Benson Lane; Chandler, AZ 85224.
             Case 19-11292-JTD         Doc 365       Filed 07/30/19    Page 2 of 36




shall be deemed to be disclosed in the correct Schedule, Statement, exhibit, or continuation sheet.

The Schedules, Statements, and Global Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors.

The Schedules and Statements have been prepared pursuant to section 521 of the Bankruptcy Code
and Bankruptcy Rule 1007 by the Debtors’ management with the assistance of their advisors and
other professionals and have necessarily relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and the Debtors’ advisors and other professionals.
Although management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based upon information that was available to it at the time of
preparation, subsequent information or discovery thereof may result in material changes to the
Schedules and Statements, and inadvertent errors or omissions may exist. Moreover, the
Schedules and Statements contain unaudited information, which is subject to further review and
potential adjustment.

The Schedules and Statements for each Debtor have been signed by Andrew Long, Chief
Executive Officer. In reviewing and signing the Schedules and Statements, Mr. Long necessarily
relied upon the efforts, statements, and representations of the Debtors’ advisors other personnel
and professionals. Mr. Long has not (and could not have) personally verified the accuracy of each
such statement and representation, including, for example, statements and representations
concerning amounts owed to creditors, classification of such amounts, and their addresses.


               GLOBAL NOTES AND OVERVIEW OF METHODOLOGY

1.   General Reservation of Rights. Although the Debtors’ management has made every
     reasonable effort to ensure that the Schedules and Statements are as accurate and complete
     as possible under the circumstances based on information that was available to it at the time
     of preparation, subsequent information or discovery may result in material changes to the
     Schedules and Statements, and inadvertent errors or omissions may have occurred, some of
     which may be material. Because the Schedules and Statements contain unaudited
     information, which remains subject to further review, verification, and potential adjustment,
     there can be no assurance that the Schedules and Statements are complete. The Debtors
     reserve all rights to amend the Schedules and Statements from time to time, in any and all
     respects, as may be necessary or appropriate, including the right to dispute or otherwise assert
     offsets or defenses to any claim reflected in the Schedules and Statements as to amount,
     liability, or classification, or to otherwise subsequently designate any claim as “disputed,”
     “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules and
     Statements shall constitute an admission of any claims or a waiver of any of the Debtors’
     rights with respect to these chapter 11 cases, including issues involving substantive
     consolidation, recharacterization, equitable subordination, and/or causes of action arising
     under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy
     laws to recover assets or avoid transfers. Any specific reservation of rights contained
     elsewhere in the Global Notes does not limit in any respect the general reservation of rights
     contained in this paragraph.


                                                 2
             Case 19-11292-JTD         Doc 365      Filed 07/30/19     Page 3 of 36




2.   Description of Cases and “As Of” Information Date. Unless otherwise stated herein,
     liabilities are reported as of the Petition Date.

3.   Basis of Presentation. For financial reporting purposes, the Debtors generally prepare
     consolidated financial statements. Where practicable, the Schedules and Statements reflect
     the assets and liabilities of each separate Debtor. Because the Debtors’ accounting systems,
     policies, and practices were developed for consolidated reporting purposes, rather than by
     individual legal entity, it is possible that not all assets, liabilities or amounts of cash
     disbursements have been recorded with the correct legal entity on the Schedules and
     Statements. The Debtors reserve all rights relating to the legal ownership of assets and
     liabilities among the Debtors, and nothing in the Schedules or Statements shall constitute a
     waiver or relinquishment of such rights. Information contained in the Schedules and
     Statements has been derived from the Debtors’ books and records. The Schedules and
     Statements do not purport to represent financial statements prepared in accordance with
     Generally Accepted Accounting Principles in the United States nor are they intended to be
     fully reconciled to audited financial statements of each Debtor.

4.   Totals. All totals that are included in the Schedules and Statements represent totals of all
     known amounts included in the Debtors’ books and records. To the extent there are unknown
     or undetermined amounts, the actual total may be different than the listed total, and the
     difference may be material. In addition, the amounts shown for total liabilities exclude items
     identified as “unknown,” “disputed,” “contingent,” “unliquidated,” or “undetermined,” and,
     thus, ultimate liabilities may differ materially from those stated in the Schedules and
     Statements. To the extent a Debtor is a guarantor of debt held by another Debtor, the amounts
     reflected in the Schedules are inclusive of each Debtor’s guarantor obligations.

5.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
     and liabilities from the Schedules and Statements, including goodwill, intangibles, and
     certain accrued liabilities including, but not limited to, certain accrued employee
     compensation and benefits, certain customer accruals, tax accruals, accrued accounts
     payable, accrued contract termination damages, deferred income accruals, litigation accruals,
     and certain deposits. The Debtors have also excluded potential claims arising on account of
     the potential rejection of executory contracts and unexpired leases, to the extent such claims
     exist. Certain immaterial assets and liabilities that are not reported or tracked centrally may
     have been excluded.

6.   Amendments and Supplements; All Rights Reserved. The Debtors reserve all rights, but
     are not required, to amend and/or supplement the Schedules and Statements from time to
     time as is necessary and appropriate.

7.   References. Reference to applicable agreements and related documents is necessary for a
     complete description of the nature, extent, and priority of liens and/or claims. Nothing in the
     Global Notes or the Schedules and Statements shall be deemed a modification or
     interpretation of the terms of such agreements.

8.   Currency. All amounts are reflected in U.S. dollars.




                                                3
                Case 19-11292-JTD            Doc 365        Filed 07/30/19        Page 4 of 36




9.    Intercompany. The Debtors have reported for each Debtor the aggregate net intercompany
      balances between such Debtors and each other Debtor as assets on Schedule A/B or as
      liabilities on Schedule E/F, as appropriate, and as of May 31, 2019. The listing in the
      Schedules or Statements (including, without limitation, Schedule A/B or Schedule E/F) by
      the Debtors of any obligation between a Debtor and another Debtor is a statement of what
      appears in the Debtors’ books and records and does not reflect any admission or conclusion
      of the Debtors regarding whether such amount would be allowed as a Claim or how such
      obligations may be classified and/or characterized in a plan of reorganization or otherwise
      by the Bankruptcy Court. The Debtors reserve all rights with respect to such obligations.

10.   Book Value. Unless otherwise indicated, the Debtors’ assets are shown on the basis of their
      net book values as of May 31, 2019, and the Debtors’ liabilities are shown on the basis of
      their net book values as of the Petition Date. Thus, unless otherwise noted, the Schedules
      and Statements reflect the carrying value of the assets and liabilities as recorded on the
      Debtors’ books. Net book values may vary, sometimes materially, from market values. The
      Debtors do not intend to amend these Schedules and Statements to reflect market values.

11.   Paid Claims. The Bankruptcy Court has authorized the Debtors to pay certain outstanding
      prepetition claims—including, but not limited to, payments to employees, independent
      contractors, customers, and certain vendors—pursuant to various “first day” orders entered
      by the Bankruptcy Court (the “First Day Orders”). Accordingly, certain outstanding
      liabilities may have been reduced by post-petition payments made on account of prepetition
      liabilities. Where the Schedules list creditors and set forth the Debtors’ scheduled amount
      of such claims, such scheduled amounts reflect amounts owed as of the Petition Date adjusted
      for any post-petition payments made pursuant to the authority granted to the Debtors by the
      Bankruptcy Court. To the extent the Debtors pay any of the claims listed in the Schedules
      and Statements pursuant to any First Day Order, the Debtors reserve all rights to amend or
      supplement the Schedules and Statements or take other action, such as filing claims
      objections, as is necessary and appropriate to avoid overpayment or duplicate payments for
      liabilities. The Debtors will provide any creditor listed on these Schedules and Statements
      with notice of the bar date, regardless of whether the Debtors have subsequently paid such
      creditor’s claim. The Debtors have not listed any claims for Employee Obligations (as
      defined in the Wages Motion)2, Critical Vendors (as defined in the Critical Vendor Motion)3,
      and Customer Obligations (as defined in the Customer Programs Motion)4 that have since
      had their prepetition claims satisfied in full pursuant to the First Day Orders.


2See the Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A) Pay Certain
Prepetition Wages and Reimbursable Employee Expenses (B) Pay and Honor Employee Medical and Other Benefits,
and (C) Continue Employee Benefits Programs and (II) Related Relief [ECF No. 5] (the “Wages Motion”).
3 See the Motion of Debtors for Entry of an Order (I) Authorizing Payment of Certain Prepetition Claims of Critical
Vendors (II) Confirming Administrative Expense Priority of Undisputed and Outstanding Prepetition Orders, and
(III) Granting Related Relief [ECF No. 8] (the “Critical Vendor Motion”).
4See the Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Authority to (I) Maintain and
Administer Prepetition Customer Programs, Promotions, and Practices, and (II) Pay and Honor Related Prepetition
Obligations, [ECF No. 9] (the “Customer Programs Motion”).



                                                        4
              Case 19-11292-JTD          Doc 365      Filed 07/30/19     Page 5 of 36




12.   Recharacterization. Notwithstanding that the Debtors have made reasonable efforts to
      correctly characterize, classify, categorize, or designate certain claims, assets, executory
      contracts, unexpired leases, and other items reported in the Schedules and Statements, certain
      items may have been improperly characterized, classified, categorized, or designated. The
      Debtors are continuing to review all relevant documents and expressly reserve all rights to
      amend, recharacterize, reclassify, recategorize, or redesignate items reported in the
      Schedules and Statements at a later time as they determine to be necessary and appropriate.

13.   Claims of Third-Party Entities. Although the Debtors have made reasonable efforts to
      classify properly each Claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and/or contingent or non-contingent, the Debtors have not been
      able to fully reconcile all payments made to certain third-party entities on account of the
      Debtors’ obligations to both such entity and its affiliates, and are continuing to review all
      relevant documents. Therefore, to the extent that the Debtors have classified their estimate
      of claims of a creditor as disputed, for example, all claims of such creditor’s affiliates listed
      in the Schedules and Statements shall similarly be considered disputed, whether or not they
      are individually designated as such.

14.   Liabilities. The Debtors have allocated liabilities between the prepetition and post-petition
      periods based on the information and research conducted in connection with the preparation
      of the Schedules and Statements. As additional information becomes available, and further
      research is conducted, particularly with respect to the Debtors’ accounts payable, the
      allocation of liabilities between the prepetition and post-petition periods may change. The
      Debtors reserve the right to, but are not required to, amend the Schedules and Statements as
      they deem appropriate to reflect this.

      The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
      under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights
      to dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
      Bankruptcy Code or the characterization of the structure of any such transaction or any
      document or instrument related to any creditor’s claim.

15.   Guarantees and Other Secondary Liability Claims. The Debtors have not identified or
      scheduled any known guarantees or other secondary liability claims. It is possible that certain
      guarantees embedded in the Debtors’ executory contracts, unexpired leases, secured
      financings, debt instruments, and other such agreements may have been inadvertently
      omitted. The Debtors reserve their rights to amend the Schedules to the extent that
      guarantees are identified.

16.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated or otherwise expired by their terms, or have been assigned or otherwise
      transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of
      certain intellectual property shall not be construed to be an admission that such intellectual
      property rights have not been abandoned, have not been terminated or otherwise expired by
      their terms, or have not been assigned or otherwise transferred pursuant to a sale, acquisition,
      or other transaction. The Debtors have made significant efforts to attribute intellectual


                                                  5
              Case 19-11292-JTD          Doc 365       Filed 07/30/19     Page 6 of 36




      property to the rightful Debtor owner; however, in some instances intellectual property
      owned by one Debtor may, in fact, be owned by another. Accordingly, the Debtors reserve
      all rights with respect to the legal status and proper attribution of any and all such intellectual
      property rights.

17.   Executory Contracts and Unexpired Leases. The Debtors have not set forth executory
      contracts or unexpired leases as assets in the Schedules and Statements. The Debtors’
      executory contracts and unexpired leases have been set forth in Schedule G. In addition,
      while the Debtors have made diligent attempts to properly identify all executory contracts
      and unexpired leases, inadvertent errors, omissions, or over-inclusion may have occurred.

18.   Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
      as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
      given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
      does not constitute an admission by the Debtor that such amount is not “disputed,”
      “contingent,” or “unliquidated” or that such Claim is not subject to objection. The Debtors
      reserve all rights to dispute any Claim reflected on their respective Schedules and Statements
      on any grounds, including, without limitation, liability or classification, or to otherwise
      subsequently designate such claims as “disputed,” “contingent,” or “unliquidated.” In
      addition, the Debtors reserve their rights to object to any listed Claim on the grounds that,
      among other things, the Claim has already been satisfied.

19.   Causes of Action. Despite their reasonable efforts, the Debtors may not have listed all of
      their causes of action or potential causes of action against third parties as assets in their
      Schedules and Statements, including, without limitation, affirmative claims, avoidance
      actions arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-
      bankruptcy laws to recover assets. The Debtors reserve all rights to any claims, causes of
      action, or avoidance actions they may have, and neither these Global Notes nor the Schedules
      and Statements shall be deemed a waiver of any such claims, causes of actions, or avoidance
      actions or in any way prejudice or impair the assertion of such claims.

20.   Undetermined Amounts. Claim amounts that could not readily be quantified by the Debtors
      are scheduled as “unknown,” “TBD,” or “undetermined”. The description of an amount as
      “unknown,” “TBD,” or “undetermined” is not intended to reflect upon the materiality of such
      amount.

21.   Liens. Property and equipment listed in the Schedules and Statements are presented without
      consideration of any liens that may attach (or have attached) to such property or equipment.

22.   Employee Addresses. For current and former employees and directors the last known
      address is listed where applicable.

23.   Global Notes Control. In the event that the Schedules and Statements differ from these
      Global Notes, the Global Notes shall control.

24.   Confidentiality. There may be instances in the Schedules and Statements where the Debtors
      have deemed it necessary and appropriate to redact from the public record information such
      as names, addresses, or amounts. Typically, the Debtors have used this approach because of


                                                   6
             Case 19-11292-JTD         Doc 365      Filed 07/30/19     Page 7 of 36




     an agreement between the Debtors and a third party, concerns of confidentiality, or concerns
     for the privacy of, or otherwise preserving the confidentiality of, personally identifiable
     information.

                         General Disclosures Applicable to Schedules

1.   Classifications. Listing a Claim on Schedule D as “secured,” or on Schedule E/F as
     “priority,” or “unsecured,” or a contract on Schedule G as “executory” or “unexpired,” does
     not in each case constitute an admission by the Debtors of the legal rights of the claimant, or
     a waiver of the Debtors’ right to recharacterize or reclassify such Claim or contract.

2.   Schedule A/B - Real and Personal Property.

          a) Schedule A/B.3. Bank account and investment account balances are as of the
             Petition Date. Certificates of Deposit are listed inclusive of accrued interest as of
             the Petition Date.

          b) Schedule A/B.11. Schedule A/B identifies the net accounts receivable balance as
             of the Petition Date. The value of the net accounts receivable balance is lower than
             the gross accounts receivable balance due to offsets on accounts receivable incurred
             as part of the Debtors’ various customer programs, otherwise known as “gross-to-
             net” programs.

          c) Schedule A/B.15. The Debtors’ equity interest in Centrexion Therapeutics Corp.
             arises from its common stock ownership. For purposes of these Schedules, the
             Debtors have listed the book value of this investment.

          d) Schedule A/B.16. Investments are listed at their accrued value as of the Petition
             Date.

          e) Schedules A/B.39-41. Interest in office furniture, equipment, and collectibles are
             scheduled as being owned by a specific Debtor based on the Debtors’ books and
             records. It would be burdensome and an inefficient use of estate resources, as well
             as impracticable, to review, verify and assign each interest in office furniture,
             fixtures, equipment, and collectibles to a specific Debtor. Accordingly, Schedules
             A/B.39-41 of any particular Debtor may list interests in office furniture, fixtures,
             equipment, and collectibles that are owned by other Debtors.

          f) Schedule A/B.50. Interest in machinery, fixtures, and equipment are scheduled as
             being owned by a specific Debtor based on the Debtors’ books and records. If any
             such machinery, fixtures, and equipment are leased, the applicable leases will
             appear on the relevant Debtor’s Schedule G of executory contracts and unexpired
             leases.

          g) Schedule A/B.72. Debtors have filed extensions for all Federal and State tax returns
             for the calendar year 2018. Taxable income or Net Operating Loss from the current
             year’s activity has not been determined as of Petition Date. Prepaid tax assets
             derived from prior tax year overpayments, estimated tax payments, and amounts


                                                7
             Case 19-11292-JTD         Doc 365      Filed 07/30/19     Page 8 of 36




              paid with extension are included in Schedule A/B.72.


          h) Schedule A/B.73. The Debtors maintain a variety of insurance policies including
             property, general liability, and workers' compensation policies and other employee
             related policies. The Debtors’ interest in these types of policies is limited to the
             amount of the premiums that the Debtors have prepaid, if any, as of May 31, 2019,
             and any prefunded claim tails. To the extent the Debtors have made a determination
             of the amount of prepaid insurance premiums or prefunded claim tails as of May
             31, 2019, such amounts are listed on Exhibit A/B, Part 2, Question 8.

          i) Schedule A/B.74. Despite exercising their reasonable efforts to identify all known
             assets, the Debtors may not have listed all of their causes of action or potential
             causes of action against third parties as assets in their Schedules including, but not
             limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code and
             actions under other relevant non-bankruptcy laws to recover assets. Unless
             otherwise noted on specific responses, items reported on Schedule A/B are reported
             from the Debtors’ book and records as of the Petition Date. The Debtors reserve
             all of their rights with respect to any claims and causes of action they may have.
             Neither these Global Notes nor the Schedules shall be deemed a waiver of any such
             claims or causes of action or to prejudice or impair the assertion thereof in any way.

          j) Schedule A/B.75. In the ordinary course of business, the Debtors may have
             accrued, or may in the future accrue, certain rights to counter-claims, cross-claims,
             setoffs, and/or refunds with Debtors’ customers and suppliers, or potential warranty
             claims against their suppliers. Additionally, certain of the Debtors may be party to
             pending litigation in which the Debtors have asserted, or may assert, claims as a
             plaintiff or counter-claims and/or cross-claims as a defendant. Because such claims
             are unknown to the Debtors and not quantifiable as of the Petition Date, they are
             not listed on Schedule A/B.75.

          k) Schedule A/B.77. Debtors Insys Therapeutics, Inc., Insys Development Company,
             Inc. and Insys Manufacturing Company, LLC record right of use assets for lease
             accounting purposes in accordance with GAAP under ASC 842. Right of use assets
             have been excluded from Schedule A/B.77.

3.   Schedule D – Creditors Holding Secured Claims. The Debtors are not aware of any
     secured claims against the Debtors.

     Real property lessors, utility companies, and other parties that may hold security deposits
     have not been listed on Schedule D. The Debtors reserve their rights to amend Schedule D
     to the extent that the Debtors determine that any claims associated with such agreements
     should be reported on Schedule D.

     Moreover, the Debtors have not included on Schedule D claims that may be secured through
     setoff rights or inchoate statutory lien rights. The Debtors have not investigated which of the
     claims against the Debtors may include such rights, and their population is currently


                                                8
             Case 19-11292-JTD         Doc 365      Filed 07/30/19    Page 9 of 36




     unknown.

4.   Schedule E/F– Creditors Holding Unsecured Claims.

     The Debtors have used reasonable efforts to report all general unsecured claims against the
     Debtors on Schedule E/F based upon the Debtors’ existing books and records as of the
     Petition Date; however, inadvertent errors or omissions may have occurred. The claims
     listed on Schedule E/F arose or were incurred on various dates. In certain instances, the date
     on which a Claim arose may be an open issue of fact. In addition, the claims of individual
     creditors for, among other things, goods or services are listed as either the lower of the
     amounts invoiced by such creditor or the amounts entered on the Debtors’ books and records
     and may not reflect credits, rebates, or allowances due from such creditors to the applicable
     Debtors.

     Certain former directors, officers and/or employees of the Debtors have asserted
     indemnification claims against the Debtors. In these cases, the Debtors listed such claimants’
     counsel as the creditors rather than the claimants themselves, and identified such claims as
     indemnification claims.

     The Debtors have not listed any tax, wage, wage-related obligations, or certain trade payables
     that the Debtors were granted authority to pay and have paid pursuant to First Day Orders on
     Schedule E/F.

     The Debtors believe that all such claims for wages, salaries, expenses, benefits, and other
     compensation as described in the First Day Orders have been or will be satisfied in the
     ordinary course during these chapter 11 cases pursuant to the authority granted to the Debtors
     in the relevant First Day Orders. Unpaid amounts for severed employees have not been
     analyzed to determine whether such amounts should be viewed as priority claims. In
     addition, for severed employees, there has been no analysis of whether any unpaid amounts
     exceed the priority claim limit or whether there should be a bifurcation of amounts owed
     between priority and nonpriority unsecured amounts. Accordingly, such claims are listed in
     Part 2 of Schedule E/F. The Debtors reserve their right to dispute or challenge whether
     creditors listed on Schedule E/F are entitled to priority claims.

     Claims owing to various taxing and regulatory authorities to which the Debtors may
     potentially be liable are included on the Debtors’ Schedule E/F. Certain of such claims,
     however, may be subject to on-going audits and/or the Debtors are otherwise unable to
     determine with certainty the amount of the remaining claims listed on Schedule E/F.
     Therefore, the Debtors have listed all such claims as nonpriority, pending final resolution of
     on-going audits or other outstanding issues.

     Notwithstanding the foregoing, where creditors have yet to provide proper invoices for
     prepetition goods or services, such amounts may not be reflected on Schedule E/F. Moreover,
     Schedule E/F does not include certain balances including deferred liabilities, accruals, or
     general reserves. Such amounts are, however, reflected on the Debtors’ books and records as
     required in accordance with GAAP. Such accruals primarily represent general estimates of
     liabilities and do not represent specific claims as of the Petition Date.



                                                9
            Case 19-11292-JTD         Doc 365       Filed 07/30/19   Page 10 of 36




     Schedule E/F also contains information regarding pending litigation involving the Debtors.
     The dollar amount of potential claims associated with any such pending litigation is listed as
     “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules and
     Statements. Some of the litigation claims listed on Schedule E/F may be subject to
     subordination pursuant to section 510 of the Bankruptcy Code.

     On June 10, 2019, the Debtors filed a motion [ECF No. 28] (the “9019 Motion”) seeking
     approval under Bankruptcy Rule 9019 of a stipulation entered into between Insys
     Therapeutics, Inc. and the United States that fixes a general unsecured claim of the United
     States in these Chapter 11 Cases in the amount of $243 million, capped at a recovery of $195
     million (inclusive of a $5 million prepetition payment), on account of the Covered Conduct
     and any claims under the Civil Settlement Agreement, as such terms are defined and more
     fully described in the 9019 Motion. The 9019 Motion is currently scheduled to be considered
     by the Bankruptcy Court at a hearing on August 15, 2019.

     Generally, the Debtors’ accounts payable are scheduled as being owed by a specific Debtor
     based on the Debtors’ books and records. There may be instances when one Debtor engages
     in a transaction or series of transactions which might generate accounts payable or other
     entries reported in the Schedules and Statements of another Debtor. It would be burdensome
     and an inefficient use of estate resources for the Debtors to allocate their accounts payable
     on a Debtor-by-Debtor basis in certain instances. Additionally, certain accounts payable
     reported in the Schedules of one of the Debtors may, in fact, be owed by one or more of the
     other Debtors. Consequently, Schedule E/F of each Debtor may list accounts payable
     liabilities of other Debtors.

5.   Schedule G – Executory Contracts and Unexpired Leases. While every effort has been
     made to ensure the accuracy of Schedule G, review is ongoing and inadvertent errors,
     omissions, or over-inclusion may have occurred. Each lease and contract listed in Schedule
     G may include one or more ancillary documents, including any underlying assignment and
     assumption agreements, amendments, supplements, full and partial assignments, renewals
     and partial releases. Certain of the leases and contracts listed on Schedule G may contain
     certain renewal options, guarantees of payment, options to purchase, rights of first refusal,
     and other miscellaneous rights. Such rights, powers, duties, and obligations are not set forth
     on Schedule G. In addition, the Debtors may have entered into various other types of
     agreements in the ordinary course of business, such as indemnity agreements, non-executory
     supplemental agreements, amendments/letter agreements, and confidentiality agreements.
     Such documents may not be set forth on Schedule G. Certain of the contracts, agreements,
     and leases listed on Schedule G may have been entered into by more than one of the Debtors.
     The Debtors may have included such contracts on the Schedule G of only one Debtor and
     excluded it from other Debtor counterparties.

     In certain circumstances, the specific Debtor obligor(s) to certain of the Agreements could
     not be specifically identified. In such cases, the Debtors have made reasonable efforts to
     identify the correct Debtor’s Schedule G on which to list the agreement. In some cases, the
     same supplier or provider appears multiple times in Schedule G. This multiple listing is to
     reflect distinct agreements between the applicable Debtor and such supplier or provider. In
     such cases, the Debtors made their best efforts to determine the correct Debtor on which to


                                               10
             Case 19-11292-JTD         Doc 365        Filed 07/30/19    Page 11 of 36




     list such executory contracts or unexpired leases. Certain of the executory contracts may not
     have been memorialized in writing and could be subject to dispute.

     The agreements listed on Schedule G may have expired or may have been renewed, modified,
     amended, or supplemented from time to time by various amendments, restatements, waivers,
     estoppel certificates, letters and other documents, instruments and agreements, which may
     not be listed on Schedule G.

     Any and all of the Debtors’ rights, claims, and causes of action with respect to the agreements
     listed on Schedule G are hereby reserved and preserved, including, but not limited to, the
     Debtors’ rights to (i) dispute the validity, status, or enforceability of any agreements set forth
     on Schedule G, (ii) dispute or challenge the characterization of the structure of any
     transaction, or any document or instrument related to a creditor’s claim, including, but not
     limited to, the agreements listed on Schedule G and (iii) amend or supplement Schedule G
     as necessary. Inclusion or exclusion of any agreement on Schedule G does not constitute an
     admission that such agreement is an executory contract or unexpired lease, and the Debtors
     reserve all rights in that regard, including that any agreement is not executory, has expired
     pursuant to its terms, or was terminated prepetition.

     The Debtors have made reasonable efforts to list each executory contract or unexpired lease
     at the correct Debtor or Debtor(s). However, liabilities associated with certain executory
     contracts or unexpired leases may be reported on the Schedules of a particular Debtor while
     the corresponding executory contract or unexpired lease is listed on the Schedule G of a
     different Debtor.

6.   Schedule H - Codebtors. In the ordinary course of their business, the Debtors are involved
     in pending or threatened litigation and claims arising out of the conduct of their business.
     These matters may involve multiple plaintiffs and defendants, some or all of whom may
     assert cross-claims and counterclaims against other parties. Because such claims are listed
     elsewhere in the Statements and Schedules, they have not been set forth individually on
     Schedule H.

     The Debtors may not have identified certain guarantees that are embedded in the Debtors’
     executory contracts, unexpired leases and other such agreements. The Debtors reserve their
     right, but shall not be required, to amend the Schedules to the extent that guarantees are
     identified.

                         General Disclosures Applicable to Statements

a. Statements – Question 1 – Revenue. Historically, revenue is reported on the Debtors’
   consolidated financials; however, revenue is recorded in the Debtors’ books and records on an
   individual Debtor basis. In response to Question 1, revenue is listed on an individual Debtor
   basis.

b. Statements – Question 3 - 90 Day Payments. The Debtors have responded to Question 3 in
   the Statements in a detailed format, categorized by payee. All disbursements listed in Question
   3 are made through the Debtors’ cash management system, more fully described in the Cash



                                                 11
               Case 19-11292-JTD            Doc 365         Filed 07/30/19      Page 12 of 36




    Management Motion.5 Dates listed in Question 3 reflect the date upon which the Debtor
    transferred funds to the relevant payee. The response to Question 3 includes any disbursement
    or other transfer made by the Debtors except for those made to insiders (which payments are
    listed in response to Question 4, where applicable), gifts and charitable contributions (which
    payments are listed in response to Question 9, where applicable) and bankruptcy professionals
    (which payments are listed in response to Question 11, where applicable). Not all payees are
    creditors of the Debtors. Certain payees have received payments listed on behalf of other
    parties or have received payments that are not on account of antecedent debts. In addition, the
    response to Question 3 does not include checks that were either voided or not presented before
    the Petition Date.

    In April 2019, thirty of the Debtors’ employees were paid a Key Employee Retention Bonus
    (“KERP Bonus”). The KERP Bonus payments totaled $4.876 million, of which $2.113 million
    was paid to three insiders: (1) Andrew Long, Chief Executive Officer ($1.1 million), (2)
    Andrece Housley, Chief Financial Officer ($400,000), and (3) Mark Nance, Chief Legal
    Officer and General Counsel ($613,000). KERP Bonus payments to insiders are included in
    the response to Question 4. The KERP Bonus payments to non-insiders are excluded from
    Question 3.

c. Statements – Question 4 – Payments to or for the Benefit of Insiders. For purposes of the
   Schedules and Statements, the Debtors define insiders as individuals who, based upon the
   totality of circumstances, have a controlling interest in, or exercise sufficient control over, the
   respective Debtor so as to unqualifiedly dictate corporate policy and the disposition of assets.
   Individuals listed in the Statements as insiders have been included for informational purposes
   only. The Debtors do not take any position with respect to (i) such person’s influence over the
   control of the Debtors; (ii) the management responsibilities or functions of such individual;
   (iii) the decision-making or corporate authority or such individual; or (iv) whether such
   individual could successfully argue that he or she is not an “insider” under applicable law,
   including the federal securities law, or with respect to any theories of liability or any other
   purpose. As such, the Debtors reserve all rights to dispute whether someone identified in
   response to Question 4 is in fact an “insider” as defined in section 101(31) of the Bankruptcy
   Code. For more information regarding each Debtor’s officers and directors, see Questions 28
   and 29.

    The payroll-related amounts shown in response to this question for any salary, bonus or
    additional compensation, and/or severance payments are gross amounts that do not include
    reductions for amounts including employee tax or benefit withholdings.

d. Statements – Question 7: Legal Actions or Assignments. The Debtors reserve all of their
   rights and defenses with respect to any and all listed lawsuits and administrative proceedings.
   The listing of any such suits and proceedings shall not constitute an admission by the Debtors

5See Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 345, 363, 364, 503, and 507 for (I) Authority to (A) Continue
Using Existing Cash Management System, Bank Accounts, and Business Forms, (B) Honor Obligations Relating
Thereto, and (C) Implement Ordinary Course Changes to Cash Management System, (II) Administrative Expense
Priority for Postpetition Intercompany Claims, (III) Waiver or Extension of Time to Comply with Requirements of 11
U.S.C § 345(b), and (IV) Related Relief [D.I. 4] (the “Cash Management Motion”).



                                                       12
             Case 19-11292-JTD         Doc 365        Filed 07/30/19   Page 13 of 36




   of any liabilities or that the actions or proceedings were correctly filed against the Debtors or
   any affiliates of the Debtors. The Debtors also reserve their rights to assert that a Debtor is not
   an appropriate party to such actions or proceedings.

   The Debtors have devoted substantial resources to identify and provide as much information
   for as many proceedings as possible in response to Statements Question 7 using records that
   were reasonably accessible and reviewable. While the Debtors believe they were diligent in
   their efforts, information the Debtors were unable to locate for proceedings that were listed
   was left blank.

e. Statements – Question 9: Charitable Contributions. The donations and/or charitable
   contributions listed in response to Question 9 represent payments made to third parties during
   the applicable timeframe that were recorded as such within the Debtors’ books and records.

f. Statements – Question 11 – Payments Related to Bankruptcy. The Debtors have used
   reasonable efforts to identify payments for services of any entities that provided consultation
   concerning debt counseling or restructuring services, relief under the Bankruptcy Code, or
   preparation of a petition in bankruptcy within one year immediately before the Petition Date.
   Additional information regarding the Debtors’ retention of professional service firms is more
   fully described in the individual retention applications for those firms and related orders. Not
   all payments made and listed are on account of debt counseling or restructuring services.

g. Statements – Question 13 – Transfers Not Already Listed. While the Debtors have made
   reasonable efforts to respond comprehensively to Question 13, certain de minimis asset sales
   and transfers may be omitted unintentionally. In addition, the Debtors buy and sell certain
   assets in the ordinary course of business. Such dispositions made in the ordinary course of
   business have not been reflected in responses to Question 13. The Debtors further do not take
   any position with respect to whether transfers identified in response to Question 13 are made
   in the ordinary course of business. Certain transfers listed in this response are included solely
   out of an abundance of caution.

h. Statements – Question 14 – Previous Addresses. With the exception of Insys
   Manufacturing, LLC, the Debtors list 1333 S. Spectrum Blvd., Chandler, AZ, 85286 (the
   “Spectrum Location”) as a previous address on Statements Question 14. The Spectrum
   Location was the corporate headquarters address as of Petition Date. Debtors vacated the
   Spectrum Location after the Petition Date. As such, the Spectrum Location address has been
   listed as a previous address on Statements Question 14, with “Present” reflecting that the
   address was active as of the Petition Date.

i. Statements – Question 16 – Personally Identifiable Information (“PII”). In the ordinary
   course of business, the Debtors collect certain PII, consisting of trial patients’ full names,
   signatures, home addresses, telephone numbers, insurance denial letters, letters of medical
   necessity, verification of label indication, and other unsolicited PII. The Debtors maintain a
   privacy policy covering PII.




                                                 13
                                          Case 19-11292-JTD                                  Doc 365                 Filed 07/30/19                        Page 14 of 36
  Fill in this information to identify the case:

 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number           19-11293 (KG)
  (if known)
                                                                                                                                                                            ¨ Check if this is an
                                                                                                                                                                               amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                    04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                           NOT APPLICABLE
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                             $61,246,421.41
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                             $61,246,421.41
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                           NOT APPLICABLE
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  $2,457.89
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +          $78,404,768.39




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                             $78,407,226.28
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                  Page 1 of 1
                                    Case 19-11292-JTD              Doc 365         Filed 07/30/19         Page 15 of 36
  Fill in this information to identify the case:

 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11293 (KG)
  (if known)
                                                                                                                                    ¨ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                   Type of account             Last 4 digits of account number
       3.1.         JP MORGAN                                         CHECKING                    0925                                       $261,074.64
       3.2.         JP MORGAN                                         CHECKING                    6780                                             $0.00
       3.3.         WESTERN ALLIANCE                                  CHECKING                    5620                                       $476,390.95
       3.4.         WESTERN ALLIANCE                                  CHECKING                    9623                                             $0.00

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                          $737,465.59
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
       7.1.         SECURITY DEPOSIT - ALPHA SCRIP                                                                                           $324,000.00


Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                        Page 1 of 7
 Debtor       IC Operations, LLC   Case 19-11292-JTD                 Doc 365        Filed Case
                                                                                          07/30/19            Page
                                                                                               number (if known)     16 of
                                                                                                                 19-11293 (KG)36
              (Name)


                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        PREPAID EXPENSES - DELOITTE & TOUCHE                                                                                           $30,056.85
      8.2.        PREPAID EXPENSES - INTEGRICHAIN                                                                                                $21,874.98
      8.3.        PREPAID EXPENSES - MMIT                                                                                                        $15,369.10
      8.4.        PREPAID EXPENSES - MOTUS                                                                                                       $26,979.75
      8.5.        PREPAID EXPENSES - QUINTILES IMS                                                                                               $61,482.25
      8.6.        PREPAID EXPENSES - STOTLE                                                                                                      $10,050.00
      8.7.        PREPAID EXPENSES - WOLTERS KLUWER                                                                                               $3,038.81
      8.8.        PREPAID EXPENSES - ZINC AHEAD                                                                                                  $11,999.68

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                        $504,851.42


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨      No. Go to Part 4.
      þ      Yes. Fill in the information below.


                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest

 11. ACCOUNTS RECEIVABLE
      FACE AMOUNT - 90 DAYS                         $5,264,915.94                                   $0.00      = è                            $5,264,915.94
                                                                     -
      OR LESS                                          face amount       doubtful or uncollectable accounts
      FACE AMOUNT - 91 DAYS                         $2,542,820.06                         $2,542,820.06        = è                                    $0.00
                                                                     -
      OR OVER                                          face amount       doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                        $11,934,612.64                                   $0.00      = è                           $11,934,612.64
                                                                     -
      DEVELOPMENT                                      face amount       doubtful or uncollectable accounts
      COMPANY, INC.
      RECEIVABLE FROM INSYS                         $6,332,892.38                                   $0.00      = è                            $6,332,892.38
                                                                     -
      MANUFACTURING, LLC                               face amount       doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                        $23,341,047.55                                   $0.00      = è                          $23,341,047.55
                                                                     -
      PHARMA, INC.                                     face amount       doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                        $11,426,509.96                                   $0.00      = è                           $11,426,509.96
                                                                     -
      THERAPEUTICS, INC.                               face amount       doubtful or uncollectable accounts
      RECEIVABLE FROM IPSC,                          $118,402.78                                    $0.00      = è                              $118,402.78
                                                                     -
      LLC                                              face amount       doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                                $58,418,381.25


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      þ      No. Go to Part 5.
      ¨      Yes. Fill in the information below.


                                                                                                              Valuation method used   Current value of
                                                                                                              for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE


Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 7
 Debtor       IC Operations, LLC   Case 19-11292-JTD           Doc 365       Filed Case
                                                                                   07/30/19            Page
                                                                                        number (if known)     17 of
                                                                                                          19-11293 (KG)36
              (Name)


                                                                                                 Valuation method used      Current value of
                                                                                                 for current value          debtor’s interest

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                      NOT APPLICABLE


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      ¨     No. Go to Part 6.
      þ     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of     Valuation method used      Current value of
                                                      physical inventory   debtor's interest     for current value          debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS
      19.1.                                          12/27/2018                                  COST                                       $55.36

 20. WORK IN PROGRESS
      20.1.                                          12/27/2018                                  COST                                        $0.00

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE
      21.1.                                          12/27/2018                                  COST                                 $1,565,080.09

 22. OTHER INVENTORY OR SUPPLIES
      22.1.                                          12/27/2018                                  COST                                        $0.00

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                             $1,565,135.45

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                      Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:      FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of     Valuation method used      Current value of
                                                                           debtor's interest     for current value          debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH


 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES)


 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6


Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                      Page 3 of 7
 Debtor       IC Operations, LLC   Case 19-11292-JTD             Doc 365       Filed Case
                                                                                     07/30/19            Page
                                                                                          number (if known)     18 of
                                                                                                            19-11293 (KG)36
              (Name)


 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                        NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                                 Net book value of     Valuation method used     Current value of
                                                                              debtor's interest     for current value         debtor’s interest
                                                                              (Where available)

 39. OFFICE FURNITURE
      NONE

 40. OFFICE FIXTURES
      NONE

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       COMPUTER EQUIPMENT AND SOFTWARE                                       $1,777.82   BOOK VALUE                            $1,777.82

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES




      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                                 $1,777.82


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used     Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value         debtor’s interest
          HIN, or N-number)                                                   (Where available)



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                      Page 4 of 7
 Debtor       IC Operations, LLC   Case 19-11292-JTD             Doc 365       Filed Case
                                                                                     07/30/19            Page
                                                                                          number (if known)     19 of
                                                                                                            19-11293 (KG)36
              (Name)


          General description                                                 Net book value of     Valuation method used     Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value         debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      NONE

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS


      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       MANUFACTURING EQUIPMENT                                               $6,119.88   BOOK VALUE                            $6,119.88

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                                 $6,119.88


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      þ     No. Go to Part 10.
      ¨     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of     Valuation method used     Current value of
          Include street address or other description   of debtor’s           debtor's interest     for current value         debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available


 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                      NOT APPLICABLE
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                                 Net book value of     Valuation method used     Current value of
                                                                              debtor's interest     for current value         debtor’s interest
                                                                              (Where available)



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                     Page 5 of 7
 Debtor       IC Operations, LLC   Case 19-11292-JTD           Doc 365       Filed Case
                                                                                   07/30/19            Page
                                                                                        number (if known)     20 of
                                                                                                          19-11293 (KG)36
              (Name)



          General description                                              Net book value of      Valuation method used     Current value of
                                                                           debtor's interest      for current value         debtor’s interest
                                                                           (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.1.       ALESIA PHARMACEUTICALS, INC. SERIAL NO.88199126                         $0.00                                         UNKNOWN
      60.2.       BENUVIA PHARMACEUTICALS, INC. SERIAL                                    $0.00                                         UNKNOWN
                  NO.88199112
      60.3.       BENUVIA SCIENCES, INC. SERIAL NO.88226363                               $0.00                                         UNKNOWN

 61. INTERNET DOMAIN NAMES AND WEBSITES
      NONE

 62. LICENSES, FRANCHISES, AND ROYALTIES
      NONE

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      NONE

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      NONE

 65. GOODWILL
      NONE

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                               UNKNOWN


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     ¨ No
     þ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨     No. Go to Part 12.
      þ     Yes. Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      AL STATE TAX EXTENSION PREPAYMENT                                                           Tax year 2018                           $100.00
      CA STATE TAX EXTENSION PREPAYMENT                                                           Tax year 2018                         $11,790.00
      CA STATE TAX EXTENSION PREPAYMENT                                                           Tax year 2018                           $800.00

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      NONE

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      NONE




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                     Page 6 of 7
 Debtor       IC Operations, LLC     Case 19-11292-JTD                           Doc 365              Filed Case
                                                                                                            07/30/19            Page
                                                                                                                 number (if known)     21 of
                                                                                                                                   19-11293 (KG)36
              (Name)


                                                                                                                                                              Current value of
                                                                                                                                                              debtor’s interest
 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
       NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
       NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
       NONE

 78    Total of Part 11.
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                                                               $12,690.00


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                  $737,465.59

 81. Deposits and prepayments. Copy line 9, Part 2.                                                      $504,851.42

 82. Accounts receivable. Copy line 12, Part 3.                                                      $58,418,381.25


 83. Investments. Copy line 17, Part 4.


 84. Inventory. Copy line 23, Part 5.                                                                  $1,565,135.45

 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.                                            $1,777.82
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                               $6,119.88

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è                       N/A


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                        UNKNOWN

 90. All other assets. Copy line 78, Part 11.                                             +                $12,690.00


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                            $61,246,421.41          + 91b.                    N/A




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         $61,246,421.41




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                          Page 7 of 7
                                    Case 19-11292-JTD                Doc 365         Filed 07/30/19            Page 22 of 36
  Fill in this information to identify the case:

 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11293 (KG)
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                               04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       þ       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       ¨       Yes. Fill in all of the information below.




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                            Page 1 of 1
                                    Case 19-11292-JTD              Doc 365              Filed 07/30/19        Page 23 of 36
  Fill in this information to identify the case:

 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11293 (KG)
  (if known)
                                                                                                                                        ¨ Check if this is an
                                                                                                                                           amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                     Total claim           Priority amount

 2.1            Priority creditor’s name and mailing address As of the petition filing date, the claim is:                  $2,457.89             $2,457.89
                                                                Check all that apply.
                ARIYAPADI N KRISHNARAJ
                20 MAISON PLACE                                 ¨ Contingent
                VOORHEES, NJ 08043                              ¨ Unliquidated
                                                                ¨ Disputed
                Date or dates debt was incurred
                                                                Basis for the claim:
                5/30/19                                         EMPLOYEE RELATED
                Last 4 digits of account number: SHNA           Is the claim subject to offset?
                Specify Code subsection of PRIORITY             þ No
                unsecured claim: 11 U.S.C. § 507(a) ()          ¨ Yes

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                         Amount of claim

 3.1            Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                         $54.00
                                                                                 Check all that apply.
                ACCU SEARCH INC
                2338 W. ROYAL PALM RD                                            ¨ Contingent
                SUITE J                                                          ¨ Unliquidated
                PHOENIX, AZ 85021-9339                                           ¨ Disputed
                Date or dates debt was incurred                                  Basis for the claim:
                                                                                 VENDOR
                7/18/19
                                                                                 Is the claim subject to offset?
                Last 4 digits of account number: ACCU                            þ No
                                                                                 ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     24 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.2        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $163,231.83
                                                                      Check all that apply.
            AGENCY FOR HEALTHCARE ADMIN (FL)
            FINANCE & ACCOUNTING/DRUG REBATES                         ¨ Contingent
            2727 MAHAN DR, MAIL STOP 14                               ¨ Unliquidated
            TALLAHASSEE, FL 32308                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: E001                     þ No
                                                                      ¨ Yes

 3.3        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $17,892.31
                                                                      Check all that apply.
            ALABAMA MEDICAID AGENCY
            ALABAMA MEDICAID AGENCY                                   ¨ Contingent
            ATTN DRUG REBATES/AR 501 DEXTER AVE                       ¨ Unliquidated
            P.O.BOX 5624                                              ¨ Disputed
            MONTGOMERY, AL 36103                                      Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            6/17/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: A001                     ¨ Yes

 3.4        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $4,500.00
                                                                      Check all that apply.
            AVELLA OF DEER VALLEY, INC
            D/B/A AVELLA SPECIALTY PHARMACY                           ¨ Contingent
            ATTN OFFICE OF GENERAL COUNSEL                            ¨ Unliquidated
            1606 W WHISPERING WIND RD, 2 FLR                          ¨ Disputed
            PHOENIX, AZ 85085                                         Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            VARIOUS                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: E001                     ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $84,271.98
                                                                      Check all that apply.
            BUREAU OF TENNCARE
            DEPT. 5544 DRUG REBATE REGULAR TENNCARE                   ¨ Contingent
            ATTN: TENN FFS MEDICAID DRUG REBATE                       ¨ Unliquidated
            PO BOX 11407                                              ¨ Disputed
            BIRMINGHAM, AL 35246-5544                                 Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            6/17/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: R002                     ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $48,128.71
                                                                      Check all that apply.
            CARDINAL HEALTH INC 904012
            PO BOX 978709                                             ¨ Contingent
            LOCK BOX 978709 FOR CARDINAL HEALTH 105                   ¨ Unliquidated
            DALLAS, TX 75397-8709                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            6/27/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: ARDI                     þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 2 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     25 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.7        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $2,495.64
                                                                      Check all that apply.
            COHEN DOWD QUIGLEY
            800 THIRD AVE                                             þ Contingent
            NEW YORK, NY 10022                                        ¨ Unliquidated
                                                                      þ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INDEMNITY - COUNSEL FOR DANIEL DAVIS
            Last 4 digits of account number: OHEN                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $2,532.24
                                                                      Check all that apply.
            COMMISSIONER OF SOCIAL SERVICE CT
            CONNECTICUT MEDICAL ASSISTANCE                            ¨ Contingent
            DRUG REBATE PROGRAM                                       ¨ Unliquidated
            P.O BOX 2951                                              ¨ Disputed
            HARTFORD, CT 06104                                        Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            5/30/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: COM                      ¨ Yes

 3.9        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $844.08
                                                                      Check all that apply.
            COMMONWEALTH OF VA DEPT OF MEDICAL ASST
            DEPT OF MEDICAL ASSITANCE SERVICES                        ¨ Contingent
            ATTN VA MEDALLION 3, 4 MCO DRUG REBATE                    ¨ Unliquidated
            PO BOX 75991                                              ¨ Disputed
            BALTIMORE, MD 21275-5991                                  Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            6/15/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: M020                     ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $16,748.17
                                                                      Check all that apply.
            DELOITTE & TOUCHE LLP
            PO BOX 844708                                             ¨ Contingent
            DALLAS, TX 75284                                          ¨ Unliquidated
                                                                      þ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            7/8/19                                                    PROFESSIONAL SERVICES
            Last 4 digits of account number: L004                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $646,576.40
                                                                      Check all that apply.
            DEPT. OF HEALTH CARE SERVICES (CA)
            ACCOUNTING SECTION - MS 1101                              ¨ Contingent
            PO BOX 997413                                             ¨ Unliquidated
            MEDI-CAL DRUG REBATE A/R                                  ¨ Disputed
            SACRAMENTO, CA 95899-7413                                 Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            VARIOUS                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: P004                     ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 3 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     26 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.12       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $10,060.00
                                                                      Check all that apply.
            DUNN MEADOW LLC
            ATTN CEO                                                  ¨ Contingent
            1555 CENTER AVE 1ST FLOOR                                 ¨ Unliquidated
            FORT LEE, NJ 07024                                        ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: N001                     þ No
                                                                      ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $613.85
                                                                      Check all that apply.
            FEDEX
            P.O. BOX 7221                                             ¨ Contingent
            PASADENA, CA 91109-7321                                   ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: EDEX                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.14       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $4,113.71
                                                                      Check all that apply.
            HEALTH CARE POLICY AND FINANCING (CO)
            CO DEPT HEALTH CARE POLICY & FINANCING                    ¨ Contingent
            ATTN CO FSS MEDICAID PROGRAM DRUG REBATE                  ¨ Unliquidated
            PO BOX 5897                                               ¨ Disputed
            DENVER, CO 80217-5897                                     Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            9/19/18                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: A009                     ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $1,052.73
                                                                      Check all that apply.
            HEALTHCARE & FAMILY SERVICES (IL)
            RECOVERIES UNIT/DRP                                       ¨ Contingent
            PO BOX 19107                                              ¨ Unliquidated
            SPRINGFIELD, IL 62794                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            6/5/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: A004                     þ No
                                                                      ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $784.88
                                                                      Check all that apply.
            ICS
            ICS ACCOUNTS-RECEIVABLE                                   ¨ Contingent
            12601 COLLECTIONS CENTER, INC.                            ¨ Unliquidated
            CHICAGO, IL 60693                                         ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            5/29/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: ICS                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 4 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     27 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.17       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $2,532.24
                                                                      Check all that apply.
            INDIANA MEDICAID DRUG REBATES
            STATE OF INDIANA REBATES                                  ¨ Contingent
            26593 NETWORK PLACE                                       ¨ Unliquidated
            CHICAGO, IL 60673-1265                                    ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            6/5/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: IND                      þ No
                                                                      ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $677,906.16
                                                                      Check all that apply.
            INSYS DEVELOPMENT COMPANY, INC.
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0003                     DEVELOPMENT CO., INC.
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.19       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:             $1,262,982.09
                                                                      Check all that apply.
            INSYS MANUFACTURING, LLC
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0005                     MANUFACTURING, LLC
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.20       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:            $56,766,254.15
                                                                      Check all that apply.
            INSYS PHARMA, INC.
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0002                     PHARMA , INC.
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.21       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:            $16,401,166.63
                                                                      Check all that apply.
            INSYS THERAPEUTICS, INC.
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0001                     THERAPEUTICS, INC.
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 5 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     28 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.22       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:             $1,050,711.36
                                                                      Check all that apply.
            IPSC, LLC
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO IPSC, LLC
            Last 4 digits of account number: 0004                     Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.23       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $10,335.00
                                                                      Check all that apply.
            IQVIA INC
            ATTN ANDREW G LONG, CFO                                   ¨ Contingent
            ONE IMS DR                                                ¨ Unliquidated
            PLYMOUTH MEETING, PA 19462                                ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            7/8/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: S002                     þ No
                                                                      ¨ Yes

 3.24       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $120,373.32
                                                                      Check all that apply.
            KENTUCKY STATE TREASURER
            ATTN: MANAGED CARE DRUG REBATE PROGRAM                    ¨ Contingent
            DEPT OF MEDICAID SERVICES                                 ¨ Unliquidated
            275 E MAIN ST. 6W-C                                       ¨ Disputed
            FRANKFORT, KY 40621-0001                                  Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            VARIOUS                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: N001                     ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $844.08
                                                                      Check all that apply.
            MO HEALTHNET DIVISION
            CASH CONTROL UNIT                                         ¨ Contingent
            PO BOX 1116                                               ¨ Unliquidated
            JEFFERSON CITY, MO 65102                                  ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            5/30/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: H001                     þ No
                                                                      ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $30,419.63
                                                                      Check all that apply.
            NEW YORK STATE DEPARTMENT OF HEALTH
            PO BOX 412205                                             ¨ Contingent
            ATTN: NEW YORK STATE DEPARTMENT                           ¨ Unliquidated
            OF HEALTH                                                 ¨ Disputed
            BOSTON, MA 02241-2205                                     Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            6/20/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: DOH                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 6 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     29 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.27       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $102,839.87
                                                                      Check all that apply.
            NORTH CAROLINA DEPT OF HEALTH
            & HUMAN SERVICES                                          ¨ Contingent
            NC DHHS DRUG REBATE - CMS                                 ¨ Unliquidated
            PO BOX 602872                                             ¨ Disputed
            CHARLOTTE, NC 28260-2872                                  Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            5/31/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: R004                     ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $1,440.39
                                                                      Check all that apply.
            O'NEIL PRINTING INC.
            17010 KENNEDY CROSSING CT                                 ¨ Contingent
            WILDWOOD, MO 63038                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: E002                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.29       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $448,214.07
                                                                      Check all that apply.
            PA DEPT OF HUMAN SERVICES DRUG REBATE PROGRAM
            DRUG REBATE PROGRAM                           ¨ Contingent
            PO BOX 780634                                 ¨ Unliquidated
            PHILADELPHIA, PA 19178-0634                   ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            6/17/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: N003                     þ No
                                                                      ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $9,341.00
                                                                      Check all that apply.
            PDQ COMMUNICATION
            PO BOX 191                                                ¨ Contingent
            CARLE PLACE, NY 11514-0191                                ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/17/19                                                   VENDOR
            Last 4 digits of account number: Q001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $9,318.08
                                                                      Check all that apply.
            PROCARE RX
            1267 PROFESSIONAL PARKWAY                                 ¨ Contingent
            ATTN: FINANCE DEPARTMENT                                  ¨ Unliquidated
            GAINESVILLE, GA 30507                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            6/24/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: RERX                     þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 7 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     30 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.32       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $270.00
                                                                      Check all that apply.
            RELAYHEALTH
            PO BOX 742532                                             ¨ Contingent
            ATLANTA, GA 30374-2532                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/8/19                                                    VENDOR
            Last 4 digits of account number: L003                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $16,723.13
                                                                      Check all that apply.
            SIGNATURE STAFF RESOURCES, LLC
            1460 TL TOWNSEND DRIVE SUITE 104                          ¨ Contingent
            ROCKWALL, TX 75032                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            4/30/19                                                   VENDOR
            Last 4 digits of account number: TAFF                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.34       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $422.04
                                                                      Check all that apply.
            SOUTH CAROLINA DHHS
            MMA INC - SC DRUG REBATE                                  ¨ Contingent
            PO BOX 60009                                              ¨ Unliquidated
            CHARLOTTE, NC 28260                                       ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            6/15/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: U001                     þ No
                                                                      ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $587.43
                                                                      Check all that apply.
            STATE OF ARIZONA AHCCCS
            ARIZONA DEPARTMENT OF                                     ¨ Contingent
            ENVIRONMENTAL QUALITY                                     ¨ Unliquidated
            PO BOX 18228                                              ¨ Disputed
            PHOENIX, AZ 85005                                         Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            6/6/19                                                    Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: CARE                     ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $91,478.59
                                                                      Check all that apply.
            STATE OF MS - DIV OF MEDICAID
            CONDUENT STATE HEALTHCARE, LLC                            ¨ Contingent
            ATTN: KATHERINE THOMAS - UHC                              ¨ Unliquidated
            MCO DR PROG, PO BOX 6014                                  ¨ Disputed
            RIDGELAND, MS 39158-6014                                  Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            6/7/19                                                    Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: A026                     ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 8 of 10
 Debtor     IC Operations, LLC   Case 19-11292-JTD         Doc 365        Filed Case
                                                                                07/30/19            Page
                                                                                     number (if known)     31 of
                                                                                                       19-11293 (KG)36
            (Name)


  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.37       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                        $1.00
                                                                      Check all that apply.
            STATE OF NJ, DMAHS-PMR
            NJ ENCOUNTER DRUG REBATE PROGRAM                          ¨ Contingent
            200 WOOLVERTON AVE, BLDG 20                               ¨ Unliquidated
            LOCKBOX 655                                               ¨ Disputed
            TRENTON, NJ 08646-0655                                    Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            6/24/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: A018                     ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $6,200.00
                                                                      Check all that apply.
            STEVEN GENE WEI WONG
            342 N FLORES ST                                           ¨ Contingent
            LOS ANGELES, CA 90048                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/5/19                                                    VENDOR
            Last 4 digits of account number: N002                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.39       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $5,064.48
                                                                      Check all that apply.
            TEXAS DEPT. OF STATE HEALTH SERVICES ZZ306-008
            P.O. BOX 149347                                           ¨ Contingent
            CASH RECEIPTS BRANCH, MC 2003                             ¨ Unliquidated
            DEPARTMENT OF STATE HEALTH SERVICES                       ¨ Disputed
            AUSTIN, TX 78714-9347                                     Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            6/6/19                                                    Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: ALTH                     ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $79,013.14
                                                                      Check all that apply.
            THE DIV. OF HEALTH CARE
            DRUG REBATE PROGRAM                                       ¨ Contingent
            ATTN: ACCOUNTING UNIT                                     ¨ Unliquidated
            1100 E WILLIAM ST, SUITE 108                              ¨ Disputed
            CARSON CITY, NV 89701                                     Basis for the claim:
            Date or dates debt was incurred                           MANAGED CARE
            VARIOUS                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: V002                     ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $3,376.32
                                                                      Check all that apply.
            TREASURER OF STATE OF MAINE
            ATTN: DHHS - PHARMACY                                     ¨ Contingent
            11 STATE HOUSE STATION                                    ¨ Unliquidated
            AUGUSTA, ME 04333-0011                                    ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      MANAGED CARE
            6/15/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: E004                     þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 9 of 10
 Debtor       IC Operations, LLC   Case 19-11292-JTD         Doc 365          Filed Case
                                                                                    07/30/19            Page
                                                                                         number (if known)     32 of
                                                                                                           19-11293 (KG)36
              (Name)


  Part 2:     Additional Page

                                                                                                                                 Amount of claim

 3.42         Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                    $117,353.01
                                                                          Check all that apply.
              TREASURER OF THE ST.OF OHIO CL
              OHIO DEPARTMENT OF MEDICAID                                 ¨ Contingent
              PO BOX 932206                                               ¨ Unliquidated
              CLEVELAND, OH 44193                                         ¨ Disputed
              Date or dates debt was incurred                             Basis for the claim:
                                                                          MANAGED CARE
              6/17/19
                                                                          Is the claim subject to offset?
              Last 4 digits of account number: E001                       þ No
                                                                          ¨ Yes

 3.43         Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                    $172,100.89
                                                                          Check all that apply.
              TRIALCARD
              6501 WESTON PARKWAY                                         ¨ Contingent
              SUITE 100                                                   ¨ Unliquidated
              CARY, NC 27513                                              þ Disputed
              Date or dates debt was incurred                             Basis for the claim:
                                                                          VENDOR
              VARIOUS
                                                                          Is the claim subject to offset?
              Last 4 digits of account number: I002                       þ No
                                                                          ¨ Yes

 3.44         Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                          $844.08
                                                                          Check all that apply.
              WISCONSIN DEPT OF HEALTH SERVICES
              ATTN: CASH UNIT                                             ¨ Contingent
              313 BLETTNER BLVD                                           ¨ Unliquidated
              MADISON, WI 53784                                           ¨ Disputed
              Date or dates debt was incurred                             Basis for the claim:
                                                                          MANAGED CARE
              5/31/19
                                                                          Is the claim subject to offset?
              Last 4 digits of account number: S001                       þ No
                                                                          ¨ Yes

 3.45         Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                        $12,755.68
                                                                          Check all that apply.
              ZINC AHEAD INC.
              4280 HACIENDA DR.                                           ¨ Contingent
              PLEASANTON, CA 94588                                        ¨ Unliquidated
                                                                          ¨ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              6/17/19                                                     VENDOR
              Last 4 digits of account number: N001                       Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                      Total of claim amounts


   5a. Total claims from Part 1                                                                             5a.                        $2,457.89



   5b. Total claims from Part 2                                                                             5b.   +              $78,404,768.39



   5c. Total of Parts 1 and 2                                                                               5c.                  $78,407,226.28
       Lines 5a + 5b = 5c.




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 10 of 10
                                    Case 19-11292-JTD             Doc 365         Filed 07/30/19            Page 33 of 36
  Fill in this information to identify the case:

 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11293 (KG)
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract      MASTER SERVICE AGREEMENT                   ALPHA SCRIP INC
                or lease is for and the                                                 4647 N 32ND ST, STE 125
                nature of the debtor’s                                                  PHOENIX, AZ 85018
                interest
                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract

 2.2            State what the contract      ASSIGNMENT AGREEMENT                       CARDINAL HEALTH 105 INC
                or lease is for and the                                                 ATTN JENNIFER FILLMAN, VP/GM SPECIALTY
                nature of the debtor’s                                                  15 INGRAM BLVD
                interest                                                                LA VERGNE, TN 37086

                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract

 2.3            State what the contract      ASSIGNMENT AGREEMENT                       CARDINAL HEALTH
                or lease is for and the                                                 ATTN GENERAL COUNSEL
                nature of the debtor’s                                                  7000 CARDINAL PL
                interest                                                                DUBLIN, OH 43017

                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract

 2.4            State what the contract      INDEPENDENT CONSULTANT                     DOROZ, JAMES
                or lease is for and the      AGREEMENT                                  2832 E CAMELLIA DR
                nature of the debtor’s                                                  GILBERT, AZ 85296
                interest
                State the term remaining     UNDETERMINED

                List the contract number
                of any government
                contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 2
 Debtor    IC Operations, LLC   Case 19-11292-JTD         Doc 365       Filed Case
                                                                              07/30/19            Page
                                                                                   number (if known)     34 of
                                                                                                     19-11293 (KG)36
           (Name)


       List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                            whom the debtor has an executory contract or unexpired lease

 2.5       State what the contract    EXCLUSIVE INTERNATIONAL                LUNATUS GLOBAL MEDICAL SUPPLIES
           or lease is for and the    DISTRIBUTOR AGREEMENT                  ATTN DR LINA KOUATLY
           nature of the debtor’s                                            2901 JUMEIRAH BAY X2, CLUSTER X, JLT
           interest                                                          DUBAI
                                                                             UNITED ARAB EMIRATES
           State the term remaining   UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                 Page 2 of 2
                                    Case 19-11292-JTD           Doc 365        Filed 07/30/19           Page 35 of 36
  Fill in this information to identify the case:

 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11293 (KG)
  (if known)
                                                                                                                                 ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                             4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.    Does the debtor have any codebtors?
       þ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       ¨ Yes.




Official Form 206H                                              Schedule H: Codebtors                                                         Page 1 of 1
                              Case the
  Fill in this information to identify 19-11292-JTD
                                         case:                        Doc 365             Filed 07/30/19                  Page 36 of 36
 Debtor        IC Operations, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          19-11293 (KG)
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 7/29/2019
                            MM / DD / YYYY
                                                                û   /s/ Andrew G. Long
                                                                    Signature of individual signing on behalf of debtor


                                                                    Andrew G. Long
                                                                    Printed name


                                                                    CEO
                                                                    Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
